Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Preliminary Amendment
1.	Preliminary Amendment filed on 05/05/2021 has been noted by the examiner, claims 1-25 are cancelled, claim 26-45 are pending. 	 
Citation of Relevant Prior Art 
2.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

	Lynn (US 20060195041 A1) describes a processor-based method of determining specific factors related to the expense associated with a complex process, the process including a plurality of dynamic components defined by a plurality of dynamic measurable parameters, the method comprising: repetitively measuring at least a first parameter to derive at least one time series of the first parameters being indicative of at least a first component of the process; processing the time series of the first parameter to derive a first time series of objects derived from fragments of the time series of the first parameter, the objects comprising first parameters objects; storing the first time series objects in at least one of a relational database, an objects database, and an objects relational database; deriving at least a second time series of expense values, the expense values being associated with the process, the objects comprising expense objects; processing the time series of expense values to derive a second time series of objects derived from fragments of the time series of expense values; storing the second time series of objects in a relational database, an objects database, and an objects relational database; and comparing the first time series with the second time series to determine a dynamic relationship between the first parameters objects and the expense objects, further including steps of: repetitively measuring at least a second parameter to derive at least a second time series of the second parameter, the second parameter being indicative of at least a second component of the process; processing the time series of the second parameter to derive a third time series of objects derived from fragments of the time series of the second parameter; storing the third time series objects with the first parameter objects and the expense objects is the at least one of a relational database, an objects database, and an objects relational database; comparing the time series of the first parameter objects to the time series of the second parameter objects to identify an occurrence of a dynamic pattern of interaction between the first parameter and the second parameter; and comparing the time series of the expense objects to the occurrence to determine a relationship between the expense objects and the occurrence.

	Lynn (US 20030000522 A1) describes A method of determining specific factors related to the expense associated with a complex process, said process including a plurality of dynamic components defined by a plurality of dynamic measurable parameters, the method comprising steps of, using a processor; a) repetitively measure at least a first parameter to derive at least one time series of said first parameter, said first parameter being indicative of at least a first component of said process, b) processing said time series of said first parameter to derive a first time series of objects derived from fragments of said time series of said first parameter, said objects comprising first parameter objects, c) storing said first time series objects in at least one of a relational database, an objects database, and an objects relational database, d) derive at least a second time series of expense values, said expense values being associated with said process, said objects comprising expense objects, e) processing said time series of expense values to derive a second time series of objects derived from fragments of said time series of expense values, f) storing said second time series of objects in a relational database, an objects database, and an objects relational database, g) compare said first time series with said second time series to determine a dynamic relationship between said first parameter objects and said expense objects, including: a) repetitively measure at least a second parameter to derive at least a second time series of said second parameter, said second parameter being indicative of at least a second component of said process, b) processing said time series of said second parameter to derive a third time series of objects derived from fragments of said time series of said second parameter c) storing said third time series objects with said first parameter objects and said expense objects is said at least one of a relational database, an objects database, and an objects relational database, d) comparing said time series of said first parameter objects to said time series of said second parameter objects to identify an occurrence of a dynamic pattern of interaction between said first parameter and said second parameter, e) comparing said time series of said expense objects to said occurrence to determine a relationship between said expense objects and said occurrence.

	Lynn (US 2007/0129647 A1) describes a system and method of providing comprehensive organization and analysis of interactive complexity along and between pluralities of time series. An embodiment of the present invention comprises an object-based method of iterative relational processing of time series fragments or their derivatives along and between corresponding time series. The system then applies an iterative comparison process of those fragments along and between a plurality time series. In this way, the relationship of a wide range of characteristics of substantially any dynamic occurrence in one time series can be compare to the same or other characteristics of substantially any dynamic occurrence along another portion of the same time series or any of the processed corresponding time series. In accordance with embodiments of the present invention, a first time series is processed to render a time series first level derived from sequential time series segments the first series, the time series first level is stored in a relational database, object database or object-relational database. The first time series level is processed to render a second time series level derived from the sequential time series component of the first time series level and these are stored in the relational database, object database or object-relational database. Additional levels are then derived as desired. The compositions of sequential time series, which make up the first and second levels, are determined by the definitions selected for the respective segments from which each level is derived. Each time series fragment is represented as a time series object, and each more complex time series object inherits the more basic characteristics of time series objects from which they are derived. The time course of sub acute and acute critical illness to point of death is highly variable and can range from 24-72 hours with toxic shock, to as little as 30 seconds with neonatal apnea. The present inventors recognized that, regardless of its time course, such a pathological occurrence will have a particular “conformation”, which according to the present invention can be represented spatially by an object-based processing system and method as a particular object or time series of objects, as a function of the specific progression of the interactive components for the purpose of both processing and animation. The present inventors also recognized that the development of such a processing system would be capable of organizing and analyzing the inordinate degree of dynamic complexity associated with the output from the biologic systems through the automatic incorporation of these time series outputs into a highly organized relational, layered, object based data structure. Finally, the inventors further recognized that because of the potentially rapid time course of these illnesses and the irreversible endpoint, that patient care monitors must provide a quickly and easily understood output, which gives the medical personnel a simplified and succinct analysis of these complex relationships which accurately reflects the interactive complexity faced by the patient's physiologic systems. It has been suggested that the development of periodicity in a human physiologic system represents a simplification of that system. This concept is based on the perception that the human interactive physiologic systems operates in an environment of chaos and that a partial loss of control, simplifies the relationships, allowing simpler periodic relationships to emerge. However, there is considerable reason to believe that this is not the case. Patients centering an environment of lower partial pressure of oxygen, as at altitude, will develop periodicity of ventilation. This does not indicate a general simplification of the system but rather, one proposed operative mechanism for the emergence of this new pattern is that the pattern reflects the uncovering of a preexisting dynamic relationship between two controllers, which now, together determine ventilation in this new environment. At sea level, the controller responding to oxygen was subordinate the controller responding to carbon dioxide so that the periodicity was absent. This simple illustration serves to demonstrate the critical linkage between patient outputs and higher control and the criticality of comprehensively comparing dynamic relationships along and between signals to achieve a true picture of the operative physiology. While periodicities are, at times, clearly pathologic, their development in biologic systems, rather than a manifestation of simplification of physiological behavior often represents the engagement of more rudimentary layers of protection of a particular organ function or range built into the control system. This illustration further demonstrates that a given physiologic signal, when monitored in isolation, may appear to exhibit totally unpredictable and chaotic behavior, but when considered in mathematical or graphical relation (as in phase space) to a plurality of corresponding interactive signals, and to the interactive control mechanisms of those corresponding signals, the behavior of the original, chaotic appearing, signal often becomes much more explicable.

	Rodriguez-Llorente (US 2014/0073871 A1) describes a physiological monitor may determine one or more physiological parameters such as, for example, a physiological rate based on signals received from one or more physiological sensors. The physiological monitor may analyze physiological signals (e.g., photoplethysmographic (PPG) signals) for oscillometric behavior characterized by a pulse rate, a respiration rate, or both. Physiological signals may include one or more noise components, which may include the effects of ambient light, electromagnetic radiation from powered devices (e.g., at 60 Hz or 50 HZ), subject movement, and/or other non-physiological or undesired physiological signal components. In some circumstances, the determination of a pulse rate from photoplethysmographic information may present challenges. Factors such as, for example, noise, subject movement, the shape of physiological pulses, subjects having low perfusion with small physiological pulses, and/or other factors may present challenges in determining pulse rate. The physiological monitor in accordance with the present disclosure may include a sensor, having a detector, which may generate an intensity signal (e.g., a PPG signal) based on light attenuated by the subject. Processing equipment of the monitor, a processing module, and/or other suitable processing equipment may determine a value indicative of a physiological rate based on the intensity signal. For example, the processing equipment may determine a pulse rate based on analysis of the intensity signal. In some embodiments, the processing equipment may use one or more operating modes to determine a physiological parameter of a subject. An operating mode may be used to determine the physiological parameter (e.g., pulse rate) based on a particular criterion. A first mode may use, for example, relatively strict criteria to determine the physiological parameter, but may not be required to post a rate as output. Another mode may implement a relatively narrow, adjustable band-pass filter on the physiological data (e.g., time series data), which is good at rejecting noise when it is tuned to the correct rate. The various modes may include qualification techniques to qualify calculated values and physiological parameters determined thereof. The qualification techniques can provide an accurate assessment of whether a calculated parameter is indicative of a physiological parameter, and can also prevent the band-pass filter from being initially tuned to noise and deviating away from the correct physiological rate. In addition, in the event that the band-pass is tuned incorrectly, the processing equipment may drop out of a current operating mode and return to an initialization mode based on qualification failure information. Accordingly, physiological parameters (e.g., pulse rate) may be reliably determined in the presence of noise. In some embodiments, the processing equipment may determine one or more algorithm settings based on the intensity signal, and determine a value indicative of a physiological rate of the subject based on the intensity signal and based on the algorithm setting. Determining the value indicative of the physiological rate may include performing a correlation calculation such as a correlation, and/or filtering a signal (e.g., a signal derived from an intensity signal) based on the algorithm setting. The filtering may include applying a bandpass filter, a finite impulse response filter, or any other suitable filter, based on the algorithm settings. In some embodiments, the processing equipment may generate a correlation sequence based on segments of the physiological signal to determine a likely period of a periodic physiological behavior (e.g., heart rate). For example, the processing equipment may generate the correlation sequence, determine a peak in the sequence having a lag value (e.g., relative lag in sample number or time between correlated segments) indicative of a period, and then qualify the lag value based on the algorithm settings. Algorithm settings may also be used to apply signal conditioning to the physiological signal prior to processing.

	Baker (US 7922665 B2) describes a method for analyzing pulse data, comprising: receiving a signal at a pulse oximeter, the signal containing data representing a plurality of pulses, and the signal generated in response to detecting light scattered from blood perfused tissue; performing a pulse qualification algorithm on at least a portion of the data using a processor of the pulse oximeter, the pulse qualification algorithm detecting pulse amplitudes, the pulse qualification algorithm comprising at least one constant; and modifying the at least one constant using the processor based on results obtained from performing the pulse qualification algorithm, wherein the results indicate that the pulse amplitudes are generally below a threshold. A system for analyzing pulse data, comprising: a signal generator configured to generate a signal in response to detecting light scattered from tissue, the signal containing data representing a plurality of pulses; a filter configured to run a pulse qualification algorithm on at least a portion of the data, the pulse qualification algorithm configured to reject non-qualified pulses, the pulse qualification algorithm comprising at least one constant; and a subsystem configure to modify the at least one constant based on results obtained from performing the pulse qualification algorithm, wherein the results indicate that a designated number of rejected pulses has been reached.

Information Disclosure Statement 
3.	The numerous IDS submitted contain this case appears lengthy and complex (32 pages of IDS, each page contains about 41 references). The examiner has considered the references to the extent reasonably expected during normal examination time. (If applicant considers there is a particular reference or teaching particularly relevant to the claimed invention it is requested from the applicant to provide a statement indicating such relevance and a clear identification of such reference). 
Consideration by the examiner of the information submitted in an IDS means nothing more than considering the documents in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. (see MPEP 609)

"voluminous references" submitted by the applicant. In this case just over 75 references were submitted may not comply with Applicant's duty of disclosure
[T]he cloaking of a clearly relevant reference by inclusion in a long list of citations may not comply with the Applicant's duty of disclosure. Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948 (S.D. Fla. 1972). . . . accord with dicta from Molins PLC v. Textron, Inc., 48 F.3d 1172 (Fed. Cir. 1995), stating that forcing the Examiner to find "a needle in a haystack" is "probative of bad faith." Id. [The Molins] case presented a situation where the disclosure was in excess of 700 pages and contained more than fifty references. 
In Golden Valley Microwave Foods Inc. v. Weayer Popcorn Co. Inc., the court held the patent-in-suit unenforceable due to inequitable conduct where the patentee submitted a material reference “in a series of disclosures of less relevant prior art references, so that the examiner would be likely to ignore the entire list and permit the application to issue.” 837 F. Supp. 1444, 1477 (N.D. Ind. 1992). failed to highlight to the examiner that one of the two “buried” patents disclosed a particularly relevant embodiment that covered the same subject matter as a pending claim. Id. at 1457, 1477. 
Similarly, in Penn Yan Boats Inc. v. Sea Lark Boats Inc., the patentee submitted to the USPTO a material reference as one of 13 references that were allegedly discovered in a pre-examination search. 359 F. Supp. 948, 964 (D.C. Fla. 1972), aff’d without op., 479 F.2d 1328 (5th Cir.1973), cert. denied, 414 U.S. 874 (1973). The court found such representation to be false because the material reference did not issue until more than a year after the prosecution started and, therefore, could not have been discovered in a pre-examination search. Id. The court subsequently held the patent unenforceable because “the purpose of this misrepresentation was to bury [that reference] in a long list of allegedly old prior art patents in the hope that the patent examiner ... would ignore the list and permit the [patent-in-suit] to issue.” Id. at 965. 

Best to avoid perception of concealment of information (IDS submitted to the office) that the Examiner could not have discovered on his own (Nevro Corp. v. Boston Scientific Corp. (N.D. Cal. 2017))

Applicant is reminded of section 2004, paragraph 13, of the MPEP.
It is desirable to avoid the submission of long lists of documents if it can be avoided.  Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance.  See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff ’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974).  But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).  

Applicant(s)  inundated the Examiner with a large volume of prior art that is not material and may obscure a single reference that is material and thus may be effective as improper as withholding a material reference.  Ex Parte Morning Surf Corp., 230 USPQ 446, and Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972).

“Significantly, an applicant’s duty of disclosure of material and information is not satisfied by presenting a patent examiner with “a mountain of largely irrelevant [material] from which he is presumed  to have been able, with his expertise and with adequate time, to have found the critical [material].  It ignores the real world conditions under which examiners work.”  Rohm & Haas Co. v. Crystal Chemical Co.  722 F.2d 1556, 1573 [220 USPQ 289],  (Fed.Cir., 1983)

Drawings
4.	The drawings are objected to under 37 CFR  § 1.83(a) because they fail to clearly show significant features of the subject matter specified in the claims.  See MPEP § 608.02(d).  At a minimum, representation of the following features should be added to the drawings to show the claimed invention as a whole:
a.	A computer implemented method, comprising: receiving a set of analyte sensor data taken over a first time period after initialization of a sensor; performing a sliding window analysis on the set of analyte sensor data, wherein performing the sliding window analysis comprises extracting a first sensor data characteristic for a first window of the set of analyte sensor data, wherein the first window starts at a first start time, ends at a first end time, and has a first duration less than the first time period; determining a probability of existence of signal attenuation associated with a decline in analyte sensor response based on the first sensor data characteristics; and comparing the determined probability of existence of signal attenuation to a predetermined threshold value (claim 26).
	Double Patenting  
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 26-45 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-24 of a related Application No. 15/866,384 now US Patent 10,903,914. Although the conflicting claims are not identical, they are not patentably distinct from each other because the limitations of the claims in the current application are encompassed in the previous application. The latter pending application encompasses the same process as the pending application and is a slightly different version of the previous application because of the arrangement of the words.


Claim 26 (17/156,169, current case)
Claim 1 (15/866,384 now US Patent 10,903,914)
26. (New) A computer implemented method, comprising:
receiving a set of analyte sensor data taken over a first time period after initialization of a sensor;
performing a sliding window analysis on the set of analyte sensor data, wherein performing the sliding window analysis comprises extracting a first sensor data characteristic for a first window of the set of analyte sensor data, wherein the first window starts at a first start time, ends at a first end time, and has a first duration less than the first time period;
determining a probability of existence of signal attenuation associated with a decline in analyte sensor response based on the first sensor data characteristics; and
comparing the determined probability of existence of signal attenuation to a predetermined threshold value.

1. A computer implemented method, comprising: 

receiving a set of analyte sensor data taken over a first time period after initialization of a sensor; 

performing a sliding window analysis on the set of analyte sensor data, wherein performing the sliding window analysis comprises: extracting a first sensor data characteristic for a first window of the set of analyte sensor data, wherein the first window starts at a first start time, ends at a first end time, and has a first duration less than the first time period; and extracting a second sensor data characteristic for a second window of the set of analyte sensor data, wherein the second window starts at a second start time after the first start time, ends at a second end time after the first end time, and has a second duration less than the first time period; and determining a probable existence of signal attenuation associated with a decline in analyte sensor sensitivity based on the first and second sensor data characteristics.

	

Claim 36 (17/156,169, current case)
Claim 13 (15/866,384 now US Patent 10,903,914)
36. (New) An apparatus, comprising:
a data storage unit; and a processing unit operatively coupled to the data storage unit, the processing unit programmed to: perform a sliding window analysis on a set of analyte sensor data, wherein the set of analyte sensor data is taken over a first time period after initialization of a sensor, and
wherein in performance of the sliding window analysis, the processing unit is programmed to extract a first sensor data characteristic for a first window of the set of analyte sensor data, wherein the first window starts at a first start time, ends at a first end time, and has a first duration less than the first time period; determine a probability of existence of signal attenuation associated with a decline in analyte sensor response based on the first sensor data characteristics; and compare the determined probability of existence of signal attenuation to a predetermined threshold value.

13. An apparatus, comprising: 

a data storage unit; and a processing unit operatively coupled to the data storage unit, the processing unit programmed to: perform a sliding window analysis on a set of analyte sensor data, wherein the set of analyte sensor data is taken over a first time period after initialization of a sensor, and wherein in performance of the sliding window analysis, the processing unit is programmed to: extract a first sensor data characteristic for a first window of the set of analyte sensor data, wherein the first window starts at a first start time, ends at a first end time, and has a first duration less than the first time period; and extract a second sensor data characteristic for a second window of the set of analyte sensor data, wherein the second window starts at a second start time after the first start time, ends at a second end time after the first end time, and has a second duration less than the first time period; and determine a probable existence of signal attenuation associated with a decline in analyte sensor sensitivity based on the first and second sensor data characteristics.



Contact information

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung Lau whose telephone number is (571)272-2274, email is Tungs.lau@uspto.gov. The examiner can normally be reached on Tuesday-Friday 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene, can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/TUNG S LAU/Primary Examiner, Art Unit 2862
Technology Center 2800 
October 11, 2007